[Cite as Ahmad v. Plummer, 126 Ohio St. 3d 262, 2010-Ohio-3757.]




             AHMAD, APPELLANT, v. PLUMMER, SHERIFF, APPELLEE.
      [Cite as Ahmad v. Plummer, 126 Ohio St. 3d 262, 2010-Ohio-3757.]
Habeas corpus — Claim of excessive bail — Court of appeals’ denial of writ
        affirmed.
  (No. 2010-0448 — Submitted August 10, 2010 — Decided August 18, 2010.)
     APPEAL from the Court of Appeals for Montgomery County, No. 23775.
                                __________________
        Per Curiam.
        {¶ 1} Shafik Ahmad appeals from the judgment of the court of appeals
denying his petition for a writ of habeas corpus challenging the $3,000,000
pretrial-release bail set by the court of common pleas. For the following reasons,
we affirm.
        {¶ 2} Ahmad argues that the court of appeals erred in denying the writ
because it “appears as though the court of appeals agreed the bond was excessive,
but felt bound by the trial court’s order because they could not find an abuse of
discretion.” We have previously recognized the “anomaly in original actions
which are filed seeking habeas corpus on the grounds of excessive bail because
the effect of such cases is an appeal from a decision of the trial court; yet, such
cases are also considered as original actions so as to permit hearings and findings
of fact.” In re DeFronzo (1977), 49 Ohio St. 2d 271, 273, 3 O.O.3d 408, 361
N.E.2d 448. The court of appeals acknowledged the hybrid qualities of the
proceeding by conducting a de novo hearing while also considering the evidence
submitted to the court of common pleas:
        {¶ 3} “Upon review of the pleadings and hearing in the present matter,
including the evidence presented at said hearing, this Court finds that Ahmad has
failed to demonstrate that the $3,000,000 cash/surety bond imposed by the
                               SUPREME COURT OF OHIO




common pleas court is excessive. Although this Court may have set bail at a
lower amount, we cannot conclude that the trial court abused its discretion in
setting bail in the amount of $3,000,000 cash/surety.”
       {¶ 4} The court did not err in its holding. Although the court of appeals
opined that it may have set a lower amount for the bail, the court also specifically
held that based on its de novo review of the habeas corpus claim, Ahmad failed to
demonstrate that the pretrial bail is excessive. See Chari v. Vore (2001), 91 Ohio
St.3d 323, 326, 744 N.E.2d 763 (“the burden of proof in a case alleging excessive
bail is, as in other habeas corpus cases, on the petitioner”).
       {¶ 5} Nor did the court of appeals abuse its discretion. Under Crim.R.
46(C), “[i]n determining the types, amounts, and conditions of bail, the court shall
consider all relevant information, including but not limited to:
       {¶ 6} “(1) The nature and circumstances of the crime charged, and
specifically whether the defendant used or had access to a weapon;
       {¶ 7} “(2) The weight of the evidence against the defendant;
       {¶ 8} “(3) The confirmation of the defendant’s identity;
       {¶ 9} “(4) The defendant’s family ties, employment, financial resources,
character, mental condition, length of residence in the community, jurisdiction of
residence, record of convictions, record of appearance at court proceedings or of
flight to avoid prosecution.
       {¶ 10} “(5) Whether the defendant is on probation, a community control
sanction, parole, post-release control, bail, or under a court protection order.”
       {¶ 11} The prosecuting attorney had recommended a $10,000,000 bond
and, in his recommendation, had summarized certain facts, including the serious
nature and circumstances of the charge of conspiracy to commit murder that
Ahmad faces, the substantial evidence against him, and the manifest confirmation
of his identity as the perpetrator of the crime charged:




                                           2
                                 January Term, 2010




       {¶ 12} “Defendant personally sought to hire a hit-man to kill his ex-wife;
evidence of his criminal involvement includes, but is not limited to, arranging and
attending multiple meetings to hire a hit-man to kill his ex-wife, obtaining money
to pay a hit-man to kill his ex-wife, disbursing money as a down payment to a hit-
man to kill his ex-wife, providing photographs and directions to assist the hit-man
in locating his ex-wife for the purpose of killing her.
       {¶ 13} “Defendant is recorded on multiple audio recordings making
arrangements to hire a hit-man to kill his ex-wife.”
       {¶ 14} Other evidence, both testimonial and documentary, submitted in
the proceedings below confirmed the prosecutor’s summary.
       {¶ 15} The prosecutor also indicated that because of “[Ahmad’s]
employment as a physician, [he] has access to large sums of money; furthermore,
[his] family members are also physicians.” Ahmad’s current wife requested in a
letter to the common pleas court judge that the $3,000,000 bond not be lowered
because that amount was “not enough for his family’s circumstances” and his
brother had the money to bail him out. Ahmad never credibly rebutted the
contention that he could afford to pay the bond.
       {¶ 16} Moreover, Ahmad is under two domestic-violence protection
orders – one issued on behalf of his ex-wife and one issued on behalf of his
current wife. Ahmad’s current wife further stated that she feared that if the
amount of bail were reduced, Ahmad would – as he had previously threatened –
kill her and her youngest son.
       {¶ 17} Under these circumstances, the court of appeals did not abuse its
discretion in determining that the $3,000,000 bail was not excessive. Ahmad is
charged with a serious crime and faces a potentially lengthy sentence if convicted
based on the substantial evidence against him. Thus, “ ‘the incentive to abscond
is greater and the amount must be such as to discourage the accused from
absconding.’ ” State v. Nields (2001), 93 Ohio St. 3d 6, 18, 752 N.E.2d 859,



                                          3
                              SUPREME COURT OF OHIO




quoting Bland v. Holden (1970), 21 Ohio St. 2d 238, 239, 50 O.O.2d 477, 257
N.E.2d 397.
          {¶ 18} Therefore, we affirm the judgment denying the writ of habeas
corpus.
                                                                  Judgment affirmed.
          BROWN,    C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  _______________
          Rion, Rion & Rion, L.P.A., Inc., and John H. Rion, for appellant.
          Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Carley J. Ingram, Assistant Prosecuting Attorney, for appellee.
                             ______________________




                                             4